Shafter, J.,
concurring specially.
I concur. Admitting for the purposes of argument that there is a sufficient averment that the eighteen hundred dollars “ was due on the 2d of October, 1861,” still it is not alleged that it remained due at the point of time when, on the same day, the confession was filed. The law does not generally take notice of the fractions of a day, hut in a case like the present it should appear by some form of direct statement that at the very instant when the judgment was confessed the relation of creditor and debtor was on foot and to the extent stated in the judgment.